Citation Nr: 0921317	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable disability rating for status 
post operative hemithyroidectomy and isthmectomy.  

2.  Entitlement to service connection for insomnia, including 
as secondary to service-connected status post operative 
hemithyroidectomy and isthmectomy.  

3.  Entitlement to service connection for a psychiatric 
disability other than posttraumatic stress disorder (PTSD), 
including as secondary to service-connected status post 
operative hemithyroidectomy and isthmectomy.  

4.  Entitlement to service connection for PTSD.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to August 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In March 2009, the Veteran failed to 
report for a Board hearing; thus, his Board hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

The claim of service connection for PTSD is derived from the 
Veteran's service connection claim for a psychiatric 
disability and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  

Because adjudication of the service connection claim for PTSD 
may impact adjudication of the TDIU claim, the Board finds 
that these claims are inextricably intertwined.  Further, 
because the Veteran's service connection claim for PTSD is 
being remanded, adjudication of the Veteran's TDIU claim is 
deferred.  See Harris v. Derwinski, 1 Vet. App. 180. 183 
(1991) (holding that two issues are inextricably intertwined 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered).


FINDINGS OF FACT

1.  The service-connected status post operative 
hemithyroidectomy and isthmectomy is not manifested by any 
residual symptoms; the evidence does not show fatigability or 
that it requires continuous medication for control.  

2.  The Veteran's insomnia, which began many years post-
service, is not related to active service; it was not caused 
or aggravated by service-connected status post operative 
hemithyroidectomy and isthmectomy.

3.  A psychiatric disability other than PTSD, which began 
many years post-service, is not related to active service; it 
was not caused or aggravated by service-connected status post 
operative hemithyroidectomy and isthmectomy.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
status post operative hemithyroidectomy and isthmectomy have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.119, Diagnostic Code 
(DC) 7903 (2008).

2.  Insomnia was not incurred in active service; it was not 
caused or aggravated by service-connected status post 
operative hemithyroidectomy and isthmectomy.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2008); 38 C.F.R. § 3.310 
(2005).

3.  A psychiatric disability other than PTSD was not incurred 
in active service; it was not caused or aggravated by 
service-connected status post operative hemithyroidectomy and 
isthmectomy.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008); 
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in December 2004, February 2005, and May 
2008, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed 
the appellant to submit medical evidence relating his claimed 
disabilities to active service and medical evidence showing 
that his service-connected status-post operative 
hemithyroidectomy and isthmectomy ad worsened.  The Veteran 
also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the 
Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence does not support assigning a disability rating 
greater than zero percent for status post operative 
hemithyroidectomy and isthmectomy.  The evidence also does 
not support granting service connection for insomnia, 
including as secondary to service-connected status-post 
operative hemithyroidectomy and isthmectomy.  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Here, the 
Veteran received Vazquez-Flores notice in May 2008. 

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because all 
of the appellant's claims are being denied in this decision, 
any question as to the appropriate disability rating or 
effective date is moot and there can be no failure to notify 
the appellant.  See Dingess, 19 Vet. App. at 473.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board; as noted above, the Veteran failed to 
report for his Board hearing in March 2009.  It appears that 
all known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; the Veteran has not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has been provided with VA examinations which 
address the current nature and severity of his service-
connected status-post operative hemithyroidectomy and 
isthmectomy.  The Veteran also has been provided with VA 
examinations which address the contended causal relationship 
between insomnia, a psychiatric disability other than PTSD, 
and active service, including as secondary to service-
connected status-post operative hemithyroidectomy and 
isthmectomy.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected status post 
operative hemithyroidectomy and isthmectomy is more disabling 
than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected status post operative 
hemithyroidectomy and isthmectomy currently is evaluated as 
zero percent disabling (non-compensable) by analogy to 
DC 7903 (hypothyroidism).  See 38 C.F.R. § 4.119, DC 7903 
(2008).  

DC 7903 provides a 10 percent rating for hypothyroidism with 
fatigability or where continuous medication is required for 
control.  A 30 percent rating is assigned for hypothyroidism 
with fatigability, constipation, and mental sluggishness.  A 
60 percent rating is assigned for hypothyroidism with 
muscular weakness, mental disturbance, and weight gain.  A 
maximum 100 percent rating is assigned for hypothyroidism 
with cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression, bradycardia (less than 60 beats per 
minute), and sleepiness.  Id.

The medical evidence shows that, on VA examination in 
December 2004 for thyroid and parathyroid diseases, the 
Veteran complained of fatigability and the examiner noted he 
lifted weights three times per week.  He had no treatment 
other than surgery during service.  Physical examination 
showed a very well healed scar in the thyroid area.  There 
was mild nontender enlargement of the superior pole of the 
right thyroid.  TSH (thyroid stimulating hormone) was normal 
and the diagnosis was a history of a right hemithyroidectomy 
and isthmectomy for a benign cystic thyroid nodule with an 
excellent result and no symptoms directly related to that 
problem.  

On VA examination in December 2004 for heart disease, there 
were no signs or symptoms of heart disease.  

On VA examination in May 2008 for thyroid and parathyroid 
diseases, the examiner noted the Veteran was on thyroid 
replacement therapy for a while but it was discontinued.  He 
jogged two miles per day, complained of fatigability, did not 
had further treatment for thyroid condition and did not have 
symptoms of pressure in the thyroid area.  Physical 
examination shows a well-healed surgical scar, there were no 
residuals of thyroid disease or treatment.  TSH was normal.  
The diagnosis was previous right hemithyroidectomy and 
isthmectomy for a benign cystic thyroid nodule with an 
excellent result and no symptoms.  



Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a compensable disability 
rating for status post operative hemithyroidectomy and 
isthmectomy.  The evidence shows that the Veteran has 
complained of fatigability; however, the Veteran exercises 
regularly and, as shown on VA examination in 2004 and 2008, 
there are no symptoms associated with his  previous right 
hemithyroidectomy and isthmectomy for a benign cystic thyroid 
nodule.  Because fatigability or need for continuous 
medication have not been demonstrated, the Board finds that 
the criteria for a compensable disability rating under 
DC 7903 are not met.  See 38 C.F.R. § 4.119, DC 7903 (2008).

Other applicable DC's include DC 7901 for toxic adenoma of 
the thyroid gland and DC 7902 for nontoxic adenoma of the 
thyroid gland; however, the Veteran does not meet the 
criteria for a compensable rating under either of these DC's.  
There is no objective medical evidence of tachycardia or a 
need for continuous medication (DC 7901) or disfigurement of 
head or neck (DC 7902).  See 38 C.F.R. § 4.119, DC's 7901, 
7902 (2008).

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular rating for the service-connected 
disability is inadequate.  There must be a comparison between 
the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level 
and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule and the assigned schedular evaluation is adequate.  
Consequently, referral for extraschedular consideration is 
not required under 38 C.F.R. § 3.321(b)(1).

The Veteran also contends that he incurred a psychiatric 
disability other than PTSD during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.

The Veteran's service treatment records are negative for any 
complaint, treatment or finding of insomnia or a mental 
disorder.  

After service, VA records show the Veteran initially 
complained of insomnia in April 2003.  VA records show that 
in April 2003, the Veteran was taking Mirtazapine and in 
August 2003, records indicate he was on Mirtazapine for 
insomnia and mood.  In December 2006, he continued to 
complain of insomnia.  

As for a mental disorder, VA records show a history of 
depression in November 2002.  The assessment was anxiety, 
stress suspect to growing up with emotional trauma due to 
racial issues.  In April 2003, the Veteran had an assessment 
of major depression, generalized anxiety disorder, dysthymia 
and panic disorder.  In October 2004, the Veteran had a 
diagnosis of anxiety and depression.  A VA progress note in 
August 2006, indicates the Veteran had posttraumatic stress 
disorder.  In an addendum in September 2006, the examiner 
indicated that in April 2003, the Veteran was told that 
thyroid disorders can have neuropsychiatric manifestations, 
however the examiner, a VA psychiatrist, noted that the 
Veteran was never told that his depression was caused by 
abnormalities in his thyroid and that he should be getting 
benefits for this condition.  In December 2006, his diagnoses 
included bipolar disorder.  

On VA examination in December 2004 for thyroid and 
parathyroid diseases, the examiner was of the opinion that 
the Veteran's service-connected postoperative 
hemithyroidectomy and isthmectomy was not responsible for any 
of his claimed conditions or disabilities.  

On VA examination in January 2005, the Veteran reported 
having a depressed mood, anxiety, difficulty with 
concentration, insomnia, mood swings, difficulty with anger 
and irritability.  The examiner noted the Veteran had 
difficulty with self esteem as a child and adolescent, having 
no father figure and absent mother figure.  He began 
treatment for depression in 2000/2001.  The diagnoses 
included major depressive disorder, generalized anxiety 
disorder, polysubstance dependence and alcohol dependence.  
The examiner noted the Veteran related all his mental and 
emotional difficulties to his thyroidectomy in service and 
found it significant that the Veteran was not currently or in 
the past on thyroid replacement medication.  There was no 
documented history of abnormal laboratory values related to 
thyroid function.  The examiner concluded it is less likely 
as not that the Veteran's difficulty with his mental and 
emotional problems were related to his partial thyroidectomy.  
The examiner found it was more likely than not that the 
Veteran's mental and emotional problems were related to his 
life circumstances, including a dysfunctional childhood and 
extensive history of alcohol and polysubstance dependence.  

In August 2006, the Veteran at his RO hearing testified that 
his insomnia started after service and is secondary to his 
thyroidectomy.  He stated he had depression and anxiety in 
service, however he was first treated in 2001.  

In a statement received in September 2006, the Veteran's 
sister indicated that since service, he has been withdrawn, 
unenergetic and without motivation.  

On VA examination in May 2008 for thyroid and parathyroid 
diseases, the examiner concluded that it was as likely as not 
that the Veteran's bipolar condition was not related to his 
service-connected thyroid condition.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
insomnia and for a psychiatric disability other than PTSD, 
each including as secondary to service-connected status post 
operative hemithyroidectomy and isthmectomy.  On the basis of 
the service treatment records, insomnia and a mental disorder 
were not shown to have been present during service or within 
the first-post-service year.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Thus, the regulations pertaining to presumptive 
service connection do not apply.  Because neither of these 
disabilities were noted during service as evidenced by the 
service treatment records and as there is no other evidence 
of the disabilities during service, the principle of 
continuity of symptomatology does not apply.  See Savage, 
10 Vet. App. at 496-97.  As for service connection based on 
the initial documentation of the disorders after service 
under 38 C.F.R. § 3.303(d), there is no medical evidence of a 
causal association or causal link between insomnia and mental 
disorder and an established injury or disease of service 
origin.

Insomnia and a mental disorder are not conditions under case 
law that have been found to be capable of lay observation, 
and the determination as to the presence of such disabilities 
therefore is medical in nature, that is, not capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Where as here, the questions are the diagnosis of insomnia 
and mental disorder are not capable of lay observation, and 
therefore medical in nature, and of medical causation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  
As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board finds that 
the Veteran's statements are less than probative where he 
contends that his current insomnia and mental disorder had 
onset during service or is related to any injury or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

The Veteran also is not entitled to service connection for 
insomnia and a psychiatric disability other than PTSD on a 
secondary service connection basis.  As for the medical 
evidence of record, addressing medical causation, on VA 
examinations in December 2004, January 2005 and May 2008, the 
examiners concluded that the Veteran did not have disorders, 
including mental and emotional disorders, which are secondary 
to his hemithyroidectomy and isthmectomy.  The evidence goes 
against the claims of service connection for insomnia and for 
a psychiatric disability other than PTSD, including as 
secondary to service-connected status post operative 
hemithyroidectomy and isthmectomy, and is uncontroverted.

To the extent the Veteran asserts that there is an 
association between insomnia, mental disorder and post 
operative hemithyroidectomy and isthmectomy, where as here, 
there is a question of medical causation, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  For this reason, the Board 
finds the Veteran's statements that his insomnia and 
psychiatric disability other than PTSD are related to his 
service-connected status post operative hemithyroidectomy and 
isthmectomy as less than competent evidence to substantiate 
the claim of secondary service connection.  See Jandreau, 492 
F.3d at 1372.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to a compensable disability rating for status 
post operative hemithyroidectomy and isthmectomy is denied.  

Entitlement to service connection for insomnia, including as 
secondary to service-connected status post operative 
hemithyroidectomy and isthmectomy, is denied.  

Entitlement to service connection for a psychiatric 
disability other than PTSD, including as secondary to the 
service-connected status post operative hemithyroidectomy and 
isthmectomy, is denied.  

REMAND

VA records show that, in August 2006, the Veteran was 
diagnosed as having PTSD.  As the record indicates PTSD 
arises from the same symptoms for which the Veteran seeks 
benefits for a psychiatric disability other than PTSD, and as 
the record does not contain sufficient medical evidence to 
decide the claim, the Board finds that this claim must be 
remanded for additional evidentiary development.  See Clemons 
v. Shinseki, No. 07-0558 (U.S. Vet. App. Feb. 19, 2009).  

The Board observes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
VA regulations; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304 (2008).

Accordingly, the claim is remanded for the following action.

1. Ask the Veteran and/or his service 
representative to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for PTSD since his separation 
from service.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from 
the Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  Ask the Veteran to provide details of 
any of his claimed in-service stressors.  
He should be informed that specific dates 
(within a 60 day window), locations, 
circumstances, and the names of those 
involved in the reported incidents would 
prove helpful in attempting to 
corroborate his stressors.

2. If, and only if, the Veteran provides 
information concerning his claimed in-
service stressors, then forward this 
information, as well as copies of the 
Veteran's available service personnel 
records and any other relevant evidence, 
to the U.S. Army & Joint Services Records 
Research Center (JSRRC).  Request that 
JSRRC attempt to corroborate the 
Veteran's alleged in-service stressor(s).

3.  Thereafter, if, and only if, an 
alleged in-service stressor(s) is 
corroborated, schedule the Veteran for VA 
examination to determine the nature and 
etiology of his PTSD.  The claims file 
must be provided to the examiner.  All 
appropriate testing should be conducted.  
Based on a review of the claims file and 
the results of the Veteran's examination, 
the examiner should provide an opinion as 
to whether the Veteran's symptomatology 
meets the criteria for a diagnosis of 
PTSD.  The stressor supporting the 
diagnosis must be identified by the 
examiner.

4. Thereafter, readjudicate the claims of 
service connection for PTSD and 
entitlement to a TDIU.  If the benefits 
sought on appeal remain denied, the 
Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


